Citation Nr: 0003254	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1959.

This appeal arises from an August 1993 rating decision of the 
Togus, Maine Regional Office (RO) which denied entitlement to 
service connection for a back disability.  The case was 
remanded from the Board to the RO in June 1996 and in October 
1997 for additional development of the evidence.

The veteran testified at a videoconference hearing in 
November 1999 before the undersigned member of the Board.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Disability of the low back, to include arthritis, was 
first manifest many years after separation from service.

3.  It is more likely than not that disability of the low 
back is unrelated to service.

4.  An independent medical opinion is not deemed necessary as 
the issue presented is not so complex or controversial as to 
require such an opinion.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A low back disability was not incurred in or aggravated 
by the veteran's period of active service, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  An advisory opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records show that the veteran was treated 
on 21 and 22 August 1956 for gastritis, pain of the right 
lower quadrant, vomiting and diarrhea.  He was admitted to 
the sick bay.  On 23 August 1956, the veteran was flown by 
helicopter to a USAF hospital after being ill for 48 hours.  
The veteran was acutely ill with signs of generalized 
peritonitis.  Under spinal anesthesia, the abdomen was 
entered through a Rocky-Davis incision.  There was 
generalized peritonitis and the small bowel and omentum were 
bound by fibrinous adhesions to the right lower quadrant 
where the suppurative appendix was dissected free.  The 
appendix lay beside the terminal ileum which was inflamed and 
had a markedly thickened wall.  The appendectomy was 
performed with inversion of stump without ligation.  

On the first post-operative day, the veteran had icteric 
sclerae which increased by the second postoperative day and 
then gradually disappeared.  Abdominal distention increased  
although the veteran complained of no discomfort other than 
fullness.  The veteran never reported colicky pain.  X-rays 
of the abdomen showed distention of small bowel.  When this 
condition remained unchanged, a Miller-Abbott tube was 
introduced on the 5th postoperative day.  The small bowel 
satisfactorily decompressed.  The veteran was maintained on 
parenteral fluids for 9 nine days.  The Miller-Abbott tube 
was removed after 4 days.  

The subsequent postoperative course was satisfactory other 
than a small amount of sero-purulent drainage from the 
abdominal wound for a few days.  Penicillin and Streptomycin 
were discontinued on 4 September and Terramycin was 
discontinued on 13 September.  The veteran was discharged to 
rejoin his ship on 17 September.  The diagnoses were acute 
appendicitis with perforation; acute generalized peritonitis, 
organism undetermined; postoperative ileus; and post 
operative jaundice, etiology unknown.  The veteran had been 
in the hospital for 25 days.  

On the July 1959 separation examination, the abdomen, viscera 
and spine were clinically evaluated as normal.

The veteran filed the instant claim for a back disability in 
July 1993.  He indicated that he had received treatment for 
the back since 1992.

A July 1993 statement from Harry Lowell, D. O., indicates 
that there were no records for the veteran as the physician 
had never seen the veteran.

A July 1993 VA outpatient treatment record shows that the 
veteran complained of low back pain that he had for years.  
The pain had grown worse.  Reportedly he had been told that 
he had a "disease of the back" 20 years before.  On 
examination, there was no pain to palpation over the spine.  
There was no costovertebral angle tenderness.  Straight leg 
raising was to 60 degrees bilaterally.  The diagnostic 
impressions included low back pain.  

Received in December 1993 were private medical records dating 
from December 1979 to October 1993.  In August 1988, 
complaints included low back stiffness in the morning that 
slowly improved during the day.  

On the January 1994 substantive appeal, the veteran indicated 
that he had permanent back problems due to spinal taps that 
had been administered in service.  

The veteran testified in August 1994 that spinal taps during 
service were not placed properly, that spinal taps were 
administered 3 times, that he received treatment for his back 
over the years since service, that a VA physician told him in 
1973 that he had a "disease" of the back, and that he could 
not bend and his reflexes were gone when he first got out of 
the hospital during service.  

The veteran's written statement, received in August 1994, 
indicates that following the inservice surgery the veteran 
suffered from constant low back and hip pain that he had just 
lived with.

An October 1995 statement from the National Archives 
indicates that deck logs for the USS Tanner for 1956 had been 
located.  The veteran could pay for these records by credit 
card.  By letter from the RO to the veteran in November 1995, 
he was informed that he could follow the directions from the 
National Archives if he wished to obtain deck logs.  

A January 1996 VA outpatient notation indicates that there 
was no change in the veteran's symptoms.  A CT scan show disc 
space narrowing of L3, 4, and 5, but little change if any 
since 1993.  There was no evidence of spinal stenosis.  The 
assessment was bulging disc of the lower lumbar spine.  

A July 1996 statement from Donald Dubois, M. D., indicates 
that the veteran had been followed for at least 4 years for 
disabilities to include chronic low back pain.  The veteran 
related a history of low back pain dating back to the 1950s.  
In 1956, he had abdominal symptoms and he underwent surgery 
for a ruptured appendix.  In preparation for surgery, 3 
attempts at lumbar puncture were unsuccessful.  He required 
general anesthesia for the operation.  During the post 
operative period, the veteran related a loss of sensation and 
motor function from the belly button down.  This description 
was consistent with a spinal lesion at L4, the area usually 
used for lumbar punctures.  Over the following days, the 
veteran had gradual return of most function though he 
continued to have an area of decreased sensation in the 
suprapubic area and loss of deep tendon reflexes of the lower 
extremities.  

The veteran did not relate a history of chronic bowel or 
bladder dysfunction, drop foot, classic sciatica or other 
problems suggestive of related diagnoses.  In addition, since 
that time, the veteran had activity limitation because of low 
back stiffness and pain.  The back symptoms had progressed 
over the years limiting his work abilities.  At the present 
time, an examination revealed an area of decreased light 
touch sensation to the skin of the suprapubic region.  There 
was no scoliosis or decreased range of motion.  There was 
adequate distraction of posterior spinal elements.  The lower 
extremities showed normal muscle tone and bulk.  The veteran 
had no demonstrable deep tendon reflexes at the knees or 
ankles.  Toes were down going and sensation to light touch, 
vibration, and proprioception were intact.  

Dr. Dubois indicated that he did not have specific records to 
confirm the veteran's stated history.  There apparently 
existed a controversy as to whether the veteran's current 
back problems related to the attempted lumbar punctures in 
1956.  Dr. Dubois noted that it was not possible for him to 
prove cause and effect; however, it was interesting and 
suggestive to note that the post operative symptoms the 
veteran reported were consistent with a spinal cord event at 
the level of L4.  As a result, Dr. Dubois opined that there 
was a possibility that the lumbar punctures and the 
subsequent symptoms were related.

In July 1997, the National Personnel Records Center (NPRC) 
indicated that a more extensive search of additional medical 
records produced no records for the veteran.

The RO sent the veteran a development letter in January 1998 
requesting that he complete and return the enclosed VA Forms 
21-4142 for all physicians or facilities where he had 
received treatment for back disability since separation from 
service to include Damon Chiropractic Clinic and the 
Rehabilitation Center in Manchester, New Hampshire.  By way 
of response, the veteran submitted a statement and a medical 
authorization for Karl Sanzenbacher, M.D.  Dr. Sanzenbacher's 
treatment reports are of record.

In January 1998, the Togus VA medical center indicated that 
there were no VA outpatient treatment records in the current 
file for the veteran dating from the 1970s.  

In 1998, the following records were received from Dr. 
Sanzenbacher.

A mid-December 1996 treatment note from Dr. Sanzenbacher 
indicates that the veteran had a history of low back pain 
going back to the 1950s.  He ascribed this to an episode when 
an emergency appendectomy spinal anesthesia was attempted 
with multiple lumbar punctures.  The veteran reported pain 
since that time.  He described an area of decreased sensation 
extending from the umbilicus to the suprapubic area.  
Afterward, this area of decreased sensation subsequently 
disappeared.  He felt that this problem had become 
progressively worse.  The veteran's service medical records 
were not available.  He believed that his reflexes were gone 
in his legs.  He had had decreased range of motion of the 
back.  On sensory examination, there was a decrease to cold 
in a stocking like fashion from a point just above the knee 
distally on the left and below the knee distally on the 
right.  Sensation to pin was intact over the peroneum, 
scrotum and penis.  Straight leg raising could be performed 
to 30 degrees bilaterally.  With Patrick tests, the veteran 
referred to pain of the lower back bilaterally.  In a 
standing position, the veteran could forward flex to 45 
degrees.  Bilateral flexion was full.  Hyperextension was 
limited to about 5 degrees.  The question was raised as to 
whether the veteran's problems related to an old injury or 
were superimposed to other problems.  In any case, the 
possibility of a lumbar radiculopathy was in the differential 
diagnosis.  The possibility that the veteran had an 
arachnoiditis due to spinal anesthesia was also in the 
differential diagnosis.  

In late December 1996, Dr. Sanzenbacher indicated that the 
veteran continued to have low back pain.  Currently, there 
was markedly diminished knee jerks.  The examiner was 
concerned with L4-5 radiculopathy.  

A January 1997 treatment note from Dr. Sanzenbacher indicates 
that the question was raised of whether the veteran had 
Forestier's disease on his routine lumbosacral spine films.  
This was an idiopathic calcific hyperostosis which could be 
progressive but it was unclear whether the veteran actually 
had such a condition.  Most of the findings on current 
examination pointed to the L4-L5 area.

Dr. Sanzenbacher indicated in February 1997 that an MRI had 
showed some indentation of the dural sac at L4-5.  This 
lateralized more to the right.  Dr. Sanzenbacher questioned 
whether axial views might show some neural compromise, 
although the radiologist did not feel that this was 
significant.

A March 1998 notation from the NPRC indicates that the 
veteran's service medical records were sent to VA in August 
1993.  No sick logs were available from unidentified places.  
Hospital records could not be located without the date and 
year of hospitalization.

Treatment records were received in 1998 from Arthur Weisser, 
D.O.  In June 1997, the veteran was seen for chronic back 
pain.  Multiple injections were administered to the back.  
Later that month, it was noted that the veteran's back had 
not gotten any better from the shots.  In July 1997, the 
veteran complained of lumbar and dorsal pain.  Manipulative 
therapy was administered.  The diagnosis was somatic 
dysfunction.  

A March 1998 notation to the folder shows that the veteran 
was being scheduled for an orthopedic examination and that 
his claims folder was to be made available to the examiner.  

On VA orthopedic examination in April 1998, it was noted that 
the veteran's physical discharge examination from service was 
totally negative for a low back condition.  The veteran 
claimed that following the inservice appendectomy, he lost 
all feeling in the legs and that he no longer had any lower 
extremity reflexes.  The veteran emphasized that he never had 
any accidents, and he related the onset of his low back 
problems to the unsuccessful spinal taps in service.  The 
veteran reported that a MRI that was conducted a year and a 
half before did not show anything.  Reportedly, the physician 
did not think that needles "could do this."  

On examination, flexion of the spine was to 80 degrees, 
lateral bending was to 10 degrees, and bilateral rotation was 
to 15 degrees.  Extension was good at 10 degrees.  Toe and 
heel walk were performed well.  There were no motor or 
sensory deficits in the lower extremities.  The hips and 
pedal pulses were okay.  Bilateral straight leg raising was 
to 45 degrees.  X-rays of the lumbar spine revealed 
osteophyte formation and degenerative changes at multiple 
levels.  The facet joints in the lumbosacral area were 
particularly affected by arthritic changes.  The impression 
was hypertrophic spondylosis of the lumbar spine.  The 
examiner noted that there was no indication of nerve root 
compression in spite of osteoarthritic encroachment on neural 
foramina at L-4 and L-5.  The discharge examination from 
service in July 1959 was negative.  The military records 
revealed no entries regarding low back problems.  The 
veteran's present problems were secondary to arthritis and 
were thought to have developed after leaving the service.  
The present problems were not due to spinals in 1956. 

In May 1999, the veteran requested that his case be referred 
for an independent medical opinion due to the medical 
complexity of his claim.

A May 1999 statement from Dr. Weisser indicates that he had 
treated the veteran since May 1997 for undisclosed conditions 
which he felt were directly related to the injuries the 
veteran received in service.  

Received in June 1999 was a statement from a long time friend 
of the veteran who indicated that the veteran was a good 
athlete prior to service, that he had an operation in service 
that caused permanent back problems to include pain, that the 
veteran tried to play ball after service, and that back pain 
had caused him to change his lifestyle.

A June 1999 statement from the veteran's sister indicates 
that when the veteran returned home after service his back 
really bothered him and he started receiving treatment from a 
local physician, and that back problems had grown worse 
through the years.

The veteran testified in November 1999 that his back started 
bothering him right after the surgery in service, that he had 
trouble with his back ever since, that he had back numbness, 
that he first received back treatment after service in 1960 
from a chiropractor, that these initial post service medical 
records were not available, that he first received VA 
treatment in 1972 or 1973 at the Togus VAMC when a physician 
told him that he had a disease of the back, and that Dr. 
Weisser told him that surgery in the military service could 
have caused his back problems.


II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1999).

With regard to the well groundedness of the instant claim, 
the Board noted in the October 1997 remand that Dr. Dubois' 
July 1996 opinion was sufficient to render the veteran's 
claim well grounded.  The October 1997 determination by the 
Board that the veteran's claim was well grounded establishes 
the law of the case for the purposes of the adjudication of 
this appeal.  In other words, the Board may not now supersede 
that determination.  

The Board is also satisfied that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  In this regard, the RO was directed in the 
October 1997 remand to obtain all available medical records.  
By letter in January 1998 from the RO to the veteran, it was 
requested that he supply information and medical 
authorization forms relative to all medical treatment for the 
low back since discharge from service.  By way of response, 
the veteran indicated that he was submitting treatment 
records from Dr. Sanzenbacher; Dr. Sanzenbacher's treatment 
notations from December 1996 to February 1997 are of record.  
Records were also received in March 1998 from Stephen Dyks, 
D.C.  Additional treatment records from 1997 to 1999 and a 
statement were received from Dr. Weisser.  

With regard to VA and service department records, the veteran 
was informed in November 1995 that he could obtain deck logs 
if he wished to pay for copies.  No response was received 
from the veteran.  The Togus VAMC indicated in January 1998 
that there were no outpatient treatment records for the 
veteran from the 1970s.  

The NPRC indicated in July 1997 that no additional records 
were available and it was indicated in March 1998 that no 
sick logs were available.  It was noted that additional 
specific information was necessary in order to attempt to 
obtain any further medical records.  The veteran has not 
provided specific information as to the place or date of 
treatment of the low back during service, other than the 
August to September 1956 hospital records that are already of 
record.  

In addition to the above, the veteran testified in November 
1999 that records were not available from Dr. Damon who 
treated him shortly after service.  He further testified that 
records were not available from a rehabilitation clinic where 
he was evaluated.  

In view of the above efforts expended by the RO in the 
evidentiary development of this claim, it is clear that all 
available medical evidence relative to the veteran's back 
disability has been obtained.  Moreover, the veteran was 
afforded a VA orthopedic examination in April 1998 to include 
a medical etiology opinion regarding disability of the low 
back.  

The claims file also shows that the veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  
The Court has held that the VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's rating 
of unemployability for SSA purposes.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The Board finds, however, that 
a remand of this claim for purposes of obtaining SSA records 
is not warranted.  There is no indication that the contents 
of any of the SSA records would show a relationship between 
the veteran's service and any post service low back 
disability, nor has it been otherwise contended.  Thus, no 
useful purpose would be gained in further delaying a decision 
in this case by requesting SSA records.  Accordingly, the 
Board finds that the duty to assist in the development of the 
veteran's service connection claim has been met.  38 U.S.C.A. 
§ 5107(a).

The service medical records to include the July 1959 
separation examination report are silent regarding 
complaints, clinical findings or diagnoses of a low back 
disability.  When the veteran filed the instant claim in July 
1993, he reported having received treatment for the back 
since 1992.  The earliest post service medical records that 
have been obtained date from 1979 to 1993.  These private 
medical records contain one reference to the back.  In August 
1988, the veteran complained of low back stiffness in the 
morning.  Recent treatment records and diagnostic testing has 
demonstrated the presence of low back disability to include 
arthritis that was first manifest more than 30 years after 
separation from service.

The above medical evidence is augmented by 2 medical opinions 
regarding the alleged connection between the inservice 
surgery and the post service development of a low back 
disability.  The Board also notes that an additional 
statement was received from Dr. Weisser in May 1999; however, 
this statement lacks probative value.  The statement is 
incomplete as it does not indicate what disability the 
physician believes is related to the inservice injury.  
Nonetheless, the analysis below relative to Dr. Dubois' 
opinion is equally applicable to Dr. Weisser's opinion.  

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the April 1998 VA medical opinion over Dr. Dubois' July 
1996 medical opinion in the instant case.

Dr. Dubois, in July 1996, indicated that he had treated the 
veteran for 4 years.  Thus, more than 30 years had transpired 
between separation from service and the initiation of Dr. 
Dubois' medical treatment of the veteran.  Of even greater 
significance is the fact that Dr. Dubois noted that his 
opinion was based solely upon the veteran's medical record as 
related to him by the veteran.  Dr. Dubois stated that he had 
no specific records to confirm the veteran's medical history.  

In this regard, there are several important discrepancies 
between what the veteran has reported to medical providers in 
recent years as compared to what the contemporaneous 
inservice hospital records demonstrate.  The veteran has 
stated that there were 3 failed attempts to administer spinal 
taps.  The inservice hospital record does not reflect that 
multiple attempts were necessary to administer a spinal tap.  
The record simply states that spinal anesthesia was 
administered.  The veteran testified that his back started 
bothering him right after surgery and that he had trouble 
with the back ever since.  The hospital report shows that 
abdominal distention increased after surgery, but the veteran 
complained of no discomfort other than fullness.  The 
distention was relieved following a surgical procedure and 
thereafter the subsequent postoperative course was 
satisfactory except for a small amount of purulent drainage.  
The veteran has indicated that after surgery he suffered from 
decreased sensation of the suprapubic area.  The service 
medical records and the early post service medical records 
fail to reflect that the veteran complained of back pain or 
decreased sensation of the suprapubic area.

The VA examiner who performed the April 1998 VA orthopedic 
examination reviewed the veteran's entire claims folder in 
association with the examination.  The examiner accurately 
recounted the veteran's medical history relative to the low 
back, especially relating to the service medical records that 
were crafted contemporaneously with the inservice surgery.  
The examiner found it significant that at no point during the 
course of hospitalization in 1956 did the clinical findings 
involve the low back. 

Dr. Dubois, on the other hand, relied entirely on the 
veteran's flawed oral history.  Dr. Dubois indicated that he 
could not prove cause and effect; nonetheless, he noted that 
it was interesting and suggestive that the post surgery 
symptoms as reported by the veteran were consistent with a 
spinal cord event.  Unfortunately, the post surgery symptoms 
reported by the veteran to Dr. Dubois in 1996 are completely 
at odds with the symptoms that the veteran contemporaneously 
reported to the military physicians in 1956.  Dr. Dubois then 
opined that there was a possibility that the spinal taps and 
subsequent symptoms were related.  The possibility of a nexus 
as opined by Dr. Dubois runs contrary to the medical evidence 
of record.  In short, Dr. Dubois' opinion as to the existence 
of a current low back disability related to service is wholly 
based on conjecture and lacks probative value.  Conversely, 
the April 1998 VA medical opinion was based on an accurate 
review and assessment of the medical evidence.  Therefore, it 
must be accorded significant probative value.   

The veteran has submitted personal statements and offered 
testimony along with statements from a friend and his sister 
to the effect that his current low back disability is the 
result of the inservice surgery.  This evidence is 
insufficient to establish service connection.  The Court has 
held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nothing in the claims file indicates that 
the veteran or his sister or friend are health care 
professionals or that they otherwise have any specialized 
training or knowledge in the science of determining 
etiologies of medical conditions.  Therefore, the lay 
opinions offered are beyond the competence of the individuals 
offering them.  Black v. Brown, 10 Vet. App. 279 (1997).

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have a disability of the low back that is 
related to his military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.

Finally, the veteran has requested an independent medical 
expert's opinion be obtained.  The applicable criteria 
pertaining to independent medical expert opinions provide as 
follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d).

An independent medical examination is not deemed necessary in 
this case as the issue presented is not so complex or 
controversial as to require such an opinion.  The medical 
opinions of record are considered sufficient to render an 
equitable decision in this case.


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

